Citation Nr: 1703664	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, manifested by degenerative arthritis, for the period prior to July 27, 2011. 

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, manifested by retropatellar arthralgia with ligament laxity, for the period prior to July 27, 2011.

3.  Entitlement to an evaluation in excess of 30 percent from September 1, 2012 for a post-operative right total knee arthroplasty.

4.  Entitlement to an evaluation in excess of 10 percent prior to April 8, 2008 for a left knee disability.

5.  Entitlement to an evaluation in excess of 30 percent from June 1, 2008 for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an October 2008 decision, the Board denied evaluations in excess of 10 percent for the Veteran's separately rated right knee disabilities (mild degenerative arthritis of the right knee with retropatellar arthralgia and ligament laxity) and remanded his claim for an increased rating for a left knee disability (left knee retropatellar arthralgia with ligament instability).  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated August 2009, the Court granted a Joint Motion for Partial Remand vacating the October 2008 denial of the Veteran's right knee claims and remanding those claims to the Board for further consideration.  The Board, in turn, remanded those claims to the RO for additional development in compliance with the terms of the joint motion.  The claim was again before the Board in August 2012, at which time the Board remanded it for additional development.  

The Board notes that the Court's August 2009 Order also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue had not been previously adjudicated by the Board.  Nevertheless, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In the instant case, evidence of unemployability was submitted while the Veteran was appealing the ratings assigned for his service-connected right knee disorders.  Accordingly, the Board finds that, in compliance with the August 2009 Order, an implicit TDIU claim was part of the Veteran's pending right knee claims.  Significantly, however, the record reflects that, following the issuance of the August 2009 Order, the RO granted a TDIU rating, effective February 1, 2009.  The Veteran was notified of that decision in a letter dated March 2, 2010.  To the Board's knowledge, the Veteran has not disagreed with the RO's decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such the effective date).  Therefore, the Board finds that the TDIU claim has been resolved and is no longer in appellate status.  

The issues of entitlement to increased evaluations for the right knee disability from September 1, 2012 and for the left knee disability from June 1, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to July 27, 2011, the right knee disability was manifest by pain, flexion to 130 degrees, extension to 5 degrees, moderate recurrent subluxation, lateral instability, and locking.

2.  Prior to April 8, 2008, the left knee disability was manifest by pain, flexion to 130 degrees, extension to 5 degrees, slight recurrent subluxation or lateral instability, and locking.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2011, the criteria for an evaluation in excess of 10 percent for a right knee disability, manifested by degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2016).

2.  Prior to July 27, 2011, the criteria for an evaluation of 20 percent for a right knee disability, manifested by retropatellar arthralgia with ligament laxity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  Prior to July 27, 2011, the criteria for an evaluation of 20 percent for a right knee disability productive of locking have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2016).  

4.  Prior to April 8, 2008, the criteria for an evaluation in excess of 10 percent for a left knee disability, manifested by retropatellar arthralgia with ligament laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

5.  Prior to April 8, 2008, the criteria for a separate evaluation of 10 percent for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2016).

6.  Prior to April 8, 2008, the criteria for an evaluation of 20 percent for a left knee disability productive of locking have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in August 2003 and August 2013 letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's VA treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in August 2003, and December 2007 in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2016).  Assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints  or 2 or more minor joint groups and a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the left limited to 45 degrees is rated 10 percent disabling, flexion of the leg limited to 30 degrees is rated 20 percent disabling, and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling, extension limited to 15 degrees is rated 20 percent disabling, extension of the leg limited to 20 degrees is rated 30 percent disabling, extension of the leg limited to 30 degrees is rated 40 percent disabling, and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The evidence does not show that the Veteran has ankylosis, impairment of the tibia and fibula, removal of semilunar cartilage that is symptomatic, or genu recurvatum for either knee.  Therefore, ratings under Diagnostic Codes 5256, 5259, 5262, and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.

The Veteran had a VA examination in August 2003 at which he stated that his knees had bothered him more on the right side than the left.  He worked in construction which involved climbing, bending, stooping, crouching, crawling, and climbing, which caused a lot of discomfort.  The knee pain had gradually increased to the point where the right was rated as 9 out of 10 and the left was rated 4 out of 10.  The Veteran could occasionally walk for up to 10 minutes at a time.  The knee throbbed at night, which required him to take Vicodin.  

On examination there was minimal cracking but marked crepitus of the right knee.  Flexion of both knees was to 140 degrees, extension to 0 degrees, and movements were painful.  The examiner noted that the Veteran walked slowly with a broad-based gait that was slightly antalgic and did not feel that the right knee became significantly more symptomatic than it was at the examination.  The Veteran was diagnosed with bilateral knee pain, status post cartilage surgery on the right knee, with degenerative arthritis, mild on the right and very mild on the left.  X-rays of the right knee showed minimal degenerative changes of the right knee and slight narrowing of the joint space of the left knee medially.  The examiner noted that the Veteran continued to push himself to bend, stoop, crouch, crawl, climb or balance in order to earn a living.  This caused the Veteran considerable more morbidity, pain, and decreased performance.

At January 2004 VA treatment the Veteran requested a brace for the right knee because it continued to "pop" and did not seem stable.  The Veteran said at April 2004 VA treatment that he had not gotten fit for a new right knee brace because he had started a new job and did not want to take time off.  The knee felt like it was "getting caught up" inside, and when it popped it felt better.  He was unable to fully extend the knee.  The left knee hyperextended at times.  It was noted at May 2004 VA treatment that the Veteran was wearing a ten year old knee brace that alleviated his symptoms to some degree.

Private treatment records obtained through the Social Security Administration show that in May 2004 that the Veteran was noted to be having problems with both knees, with the right worse.  The right knee popped and had some swelling.  On examination extension of the right knee was to 10 degrees and flexion was to 120 degrees.  There was no effusion and the knee was stable to varus and valgus stress.  McMurray's test caused popping along the medial joint line, and there was some tenderness medially.  A Lachman test and pivot shift were negative.  X-rays showed some slight narrowing of the medial joint space.  The Veteran was diagnosed with degenerative arthritis of the right knee that was moderately severe.  Later in May 2004, the Veteran underwent an arthroscopy with debridement of the right knee.  

The Veteran had a VA examination in June 2004.  The examiner noted recent MRI findings of the right knee in May 2004 consistent with marked degeneration of the body and posterior horn of the medial meniscus.  There was fissuring of the cartilage of the lateral femoral condyle with minor tricompartmental degenerative changes and a small ganglion cyst adjacent to the medial head of the gastrocnemius.  The posterior, anterior, and lateral cruciate ligaments were unremarkable.  His primary complaints at the examination were of swelling, instability, weakness, and pain.  He reported flares of pain every six hours of unspecified duration and using medication, injections and physical therapy with varying degrees of relief.  The Veteran also wore a brace and used a single point cane.  He was unable to return to his job as a construction worker.

On examination of the right knee, there were three relatively new arthroscopic scars and two older faint arthroscopic scars, tenderness in the lateral and medial joint lines and above the medial joint line, and slight swelling anteriorly, but no erythema or warmth.  The patellar glide was smooth without crepitus, and the examiner could not detect any ligamentous laxity on examination.  Range of motion at the examination was extension to 0 degrees actively and passively with pain, active flexion to 110 degrees with pain starting at 45 degrees, and passive flexion to 120 degrees without resistance and 100 degrees with resistance.  After repetitive motion, flexion was to 110 degrees with pain.  Range of motion of the left knee was extension to 0 degrees actively and passively with pain, active flexion to 0 degrees with pain, and passive flexion to 115 degrees with pain.  After repetitive motion, flexion was to 105 degrees with pain.  With resistance it was 92 degrees with pain.  The left knee did not have erythema, warmth, swelling, or effusion.  McMurray's test was negative, it was difficult to assess for medial or lateral laxity because of guarding, and there was some anterior laxity.  X-rays of the left knee were normal.  Gait was independent with a limp on the right aide without an assistive device.

At August 2004 private treatment right knee range of motion was 5 to 120 degrees with no effusion.  Subsequent treatment records show that the Veteran continued to complain of knee pain.  At December 2004 VA treatment it was noted that the knees locked and popped with movement.  There was joint laxity in the right knee anterior drawer, and the left knee had stable ligaments.  January 2005 VA orthopedic treatment records indicate that the Veteran had nonorganic buckling of the knees.  On examination there was nonorganic/functional giving way on testing flexor and extensors of the knees.

The Veteran had a VA examination in December 2007 at which his complaints of pain, instability and intermittent swelling remained unchanged.  X-rays showed minor degenerative changes, meniscal damage, and minor articular cartilage damage.  The Veteran could squat, but repetition produced increased pain.  However, there was no decrease in motion as a result of repetitive activity.  There were no particular flare-ups, but the Veteran had frequent episodes of catching and locking.  These episodes were not incapacitating to the point where the Veteran was immobilized and unable to continue his activities.  Range of motion was 5 degrees extension and 130 degrees of flexion in both knees.  Ligaments were stable bilaterally and there was slight anterior drawer sign suggesting some hypermobility.  Palpation produced pain with manipulating the patella as well as tenderness of both the medial and lateral joint line.  The Veteran could not bend without pain, walking on stairs was painful, and he could sit for several hours but had to get up and down.  The clinical impression was minimal degenerative arthritis secondary to hypermobility.  

The Veteran wrote in a statement submitted in April 2008 that he was having surgery on his left knee.  There had been pain and difficulty walking on the knee for several years, and he had not had surgery sooner because x-rays showed mild degeneration.  The Veteran also wrote that his right knee gave away more when walking than it did during examinations.  VA treatment records from later in April 2008 show that he underwent a left knee arthroscopy, medial meniscotomy, plica debridement.  

Range of motion of the knees at November 2008 VA treatment was flexion to 120 degrees and extension to 0 degrees.  The knees had popping with patella and looked as though they were subluxing.  At December 2008 treatment, right knee anterior/posterior drawer tests were negative, there was no laxity, and a McMurray test was positive for lateral pain with clicks.  A February 2009 MRI of the right knee showed articular cartilage degenerative changes.  March 2009 VA treatment records indicate that the Veteran had a very antalgic gait with a cane in his left hand and the support of his wife on the right side.  The instability was apparent when he was seated and could rotate the right lower extremity in an awkward pattern.  Range of motion was flexion to 120 degrees and extension to 0 degrees.  There was positive Lachman's for ligament instability and locking on examination, which the Veteran said was the same locking feeling he got with weight bearing.  At May 2009 VA treatment the Veteran had a marked sense of instability in the right knee.  Range of motion was 0 to 130 degrees.  The Veteran said at June 2009 VA treatment that the right knee was unstable.  At June 2009 private treatment, the only finding was increased laxity with Lachman.  The Veteran complained of significant R knee instability at September 2009 private treatment and mild lateral pain.  The symptoms were exacerbated by activity.

The Veteran underwent another VA examination in December 2010.  The right knee was noted to have pain, decreased speed of joint motion, and clicks and snaps, but no deformity, instability, stiffness, weakness, incoordination, or locking episodes.  Range of motion was flexion to 120 degrees and extension to 0 degrees with no additional limitations after three repetitions of range of motion and with pain.  X-rays showed mild to moderate osteoarthritis, evidence of previous ligament repairs, and probable small suprapatellar effusion.  The examiner noted that the Veteran had right knee retropatellar arthralgia with ligament laxity.  The right knee had laxity due to cartilage loss.  There was functional loss due to weakened movement, excess fatigability, incoordination, and pain on use.  The examiner felt that the Veteran had moderate-severe bilateral knee impairment.  The right knee had a moderate to severe impact on activities of daily living.

The Veteran has separate 10 percent evaluations prior to July 27, 2011 for the right knee under Diagnostic Codes 5010-5260 for arthritis and Diagnostic Code 5257 for laxity.  He has a 10 percent evaluation for a left knee disability prior to April 8, 2008 under Diagnostic Code 5257.  The Veteran does not qualify for an increased evaluation for the right knee or a separate compensable evaluation for limitation of the left knee based on limitation of flexion.  In reviewing the record, the Board notes that the June 2004 VA examiner tested both active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  At the June 2004 VA examination, flexion of the right knee was to at least 100 degrees and the left knee was to at least 92 degrees.  The record does not show that flexion of either knee has been limited to 45 degrees at any time during the claims period.  Therefore, the Veteran does not qualify for an increased rating for the right knee or to a separate compensable evaluation based on limitation of flexion of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension of both knees was to 0 degrees at the June 2004 VA examination.  The right knee was limited to 10 degrees extension at May 2004 treatment, which would qualify for a 10 percent evaluation.  However, the numerous range of motion tests discussed above do not show that the knee subsequently had extension limited to more than 5 degrees.  The record does not show that extension of the left knee has been limited to 10 degrees at any time during the claims period.  Therefore, the Veteran is not entitled to separate compensable evaluations for limitation of extension of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record, including the December 2007 VA examination, shows that the Veteran has been diagnosed with degenerative arthritic changes of the left knee.  Therefore, the Veteran is entitled to a separate evaluation of 10 percent for the left knee.  See 38 C.F.R. § 5010-5260.

In regards to right knee laxity, the Board finds that prior to July 27, 2011, the Veteran is entitled to a 20 percent evaluation for moderate severity.  The record shows that laxity in the knee has varied between the various VA examinations and treatments.  The Veteran wrote in April 2008 that the right knee gave away more when he was walking than it did during his examinations.  At the May 2004 Social Security examination the knee was stable to varus and valgus stress and there was popping along the medial joint line.  The June 2004 VA examiner could not detect ligamentous laxity in the right knee but noted that the Veteran walked with a limp on the right side.  At December 2004 VA treatment there was joint laxity in the right knee, and the following month treatment records noted nonorganic buckling of the knees.  While the December 2008 VA treatment showed no laxity, at March 2009 treatment instability of the right knee was apparent when the Veteran was seated and could rotate the right lower extremity in an awkward pattern and testing was positive for ligament instability.  May 2009 treatment indicated a marked sense of instability, and the Veteran complained of marked instability at September 2009 treatment.  There was also laxity of the right knee at the December 2010 VA examination.  Giving the benefit of the doubt to the Veteran, the Board finds that he had moderate recurrent subluxation or lateral instability prior to July 27, 2011 and is this entitled to a 20 percent evaluation for right knee laxity for this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran is not entitled to an evaluation of 30 percent, the next highest available, because the record does not show severe recurrent subluxation or lateral instability as contemplated by Diagnostic Code 5257, as shown in the records discussed above.  See 38 C.F.R. § 4.71a.  

In regards to left knee laxity, the record does not show moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At January 2005 VA treatment the Veteran had nonorganic buckling.  However, at December 2004 treatment and the December 2007 VA examination, the knee had had stable ligaments.  Therefore, the Veteran does not qualify for an increased evaluation for recurrent subluxation or lateral instability of the left knee.  See id.  

The Veteran also qualifies for a 20 percent evaluation under Diagnostic Code 5258 due to locking for each knee.  The treatment records and VA examinations show that his knees have frequently had locking.  An evaluation in excess of 20 percent is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected knee disabilities, but the current disability evaluations contemplate these limitations.  At the December 2007 VA examination repetitive motion increased pain.  The right knee had functional loss due to weakened movement, excess fatigability, incoordination, and pain.  However, the separate evaluations of 10 percent based on pain and limitation of flexion, 20 percent based on locking, and 20 percent based on instability for the right knee, and separate 10 percent evaluations for pain and limitation of flexion, 20 percent based on locking, and 10 percent based on instability for the left knee contemplate the objective findings and subjective complaints.  Therefore, increased evaluations are not warranted at any time during the course of the appeal based on pain, swelling, weakness, and excess fatigability.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected right and left knee disabilities, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  A September 2014 VA examiner wrote that a chart review indicated that in approximately 2004 the knees became problematic enough to severely affect construction activities of lifting, carrying, kneeling, and crawling in pipes and ditches.  This caused marked interference with the Veteran's occupation.  Sedentary employment would have been affected as well, even with reasonable accommodation.   However, the Board finds that the rating criteria adequately describe the severity and symptoms of the Veteran's knee disabilities for the applicable periods.  He has three separate ratings for each knee based on instability, locking, and arthritis with limitation of range of motion that is otherwise noncompensable.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  For the period under consideration, the Veteran was also service-connected for Vogt-Koyanagi-Harada's syndrome with cataracts.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions


ORDER

An evaluation in excess of 10 percent for a right knee disability, manifested by degenerative arthritis, for the period prior to July 27, 2011, is denied.

An evaluation of 20 percent for a right knee disability, manifested by retropatellar arthralgia with ligament laxity, for the period prior to July 27, 2011, is granted.

An evaluation of 20 percent for a right knee disability, manifested by locking, for the period prior to July 27, 2011, is granted.

An evaluation in excess of 10 percent for a left knee disability, manifested by retropatellar arthralgia with ligament laxity, for the period prior to April 8, 2008, is denied.

An evaluation of 10 percent for a left knee disability, manifested by degenerative arthritis, for the period prior to April 8, 2008, is granted.

An evaluation of 20 percent for a left knee disability, manifested by locking, for the period prior to April 8, 2008, is granted.


REMAND

The Veteran is seeking an evaluation in excess of 30 percent from September 1, 2012 for post-operative right total knee arthroplasty and in excess of 30 percent from June 1, 2008 for left knee retropatellar arthralgia.   Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent VA examinations in December 2011 and September 2014.  The examiners indicated that there was not additional limitation in range of motion on repetitive testing of either knee.  However, the examiners also indicated that both knees had less movement than normal on repetitive motion.  Therefore, the Veteran must be scheduled for a new examination to resolve this inconsistency before the claims can be decided on the merits.  

Per the Board's August 2012 remand, the Veteran underwent a VA examination for scars related the knee surgeries.  However, the subsequent supplemental statements of the case did not consider whether the Veteran is entitled to separate ratings based on the scars, as required by the Board remand.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the RO must consider the applicability of the rating criteria for scars.

VA treatment records to December 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
December 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

2.  Obtain VA treatment records from December 2015 to the present.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his post-operative right total knee arthroplasty and left knee retropatellar arthralgia.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should describe any additional functional loss pertaining to the service-connected knee disabilities due to pain or weakness, and should document all objective evidence of those symptoms.  Should the examiner find that there is no additional limitation in range of motion of the knee and lower leg following repetitive use testing but that there is less movement than normal on repetitive use (or vice versa), this discrepancy must be explained.  If the additional functional loss due to pain or weakness cannot be expressed without resorting to speculation, the examiner should explain why that is so.  

4.  Then readjudicate the appeal, including whether additional ratings are warranted under the applicable rating criteria related to scarring.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


